Citation Nr: 1710739	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  07-27 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disability. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to February 24, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.  His decorations include the Purple Heart, the Bronze Star for Heroism with Oak Leaf Cluster, and the Combat Infantryman Badge. 

This appeal to the Board of Veterans' Appeals (BVA) is from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  By that rating action, the RO, in part, denied entitlement to service connection for a right knee disability and TDIU.  The Veteran appealed these determinations to the Board. 

In April 2014, the Board, in part, remanded the service connection issue and issue of entitlement to TDIU to the Agency of Original Jurisdiction (AOJ) for issuance of a Statement of the Case (SOC).  In December 2014, the RO issued an SOC that addressed these issues.  Thus, the requested development has been completed and the issues have returned to the Board for further appellate review.  

As noted in the Introduction of the Board's April 2014 remand, the Veteran has raised claims of entitlement to service connection for tinnitus and entitlement to an increased rating for PTSD that have not been adjudicated.  Since no action has been taken on these matters, they are again referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

A preliminary review of the record reflects that the issues on appeal are not ready for appellate disposition because of an outstanding hearing request by the Veteran.

On his VA Form 9, Substantive Appeal, received by VA in December 2014, the Veteran requested a hearing before a Veterans Law Judge to be conducted at a local RO.  In a written statement, received by VA in January 2017, the Veteran indicated that he desired a videoconference hearing before a VLJ.  The Veteran is entitled to a hearing on appeal in these matters, and his request must be honored.  38 C.F.R. § 20.700 (2016).  Therefore, the appeal must be remanded to schedule the Veteran for a videoconference hearing on the issues of entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disability and entitlement to TDIU for the period prior to February 24, 2016.  38 C.F.R. § 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing on the issues of entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disability and entitlement to TDIU for the period prior to February 24, 2016.  Notify him and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704 (b) (2016).  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the electronic record should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

